 502DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)JointEmployers at the Port of Abbeville,Louisiana,including,Sea Coast Products, Inc.,Sea Coast I, Inc.,Sea Coast II, Inc.,Sea CoastIII, Inc.,Sea Coast IV, Inc.,Sea Coast V, Inc.,Sea Coast VI, Inc.;(2) Joint Employers at thePortofCameron,Louisiana, including,GulfMenhadenCompany,Dogfish,Inc.,DolphinFishingCorp.,Whitefish,Inc.,Angelfish, Inc.,PorpoiseFishingCorp.,Sunfish,Inc.,MakoFishing Corp.,Halibut,Inc.; (3)Joint Employersat the Port of Morgan City, Louisiana,includingFishMeal Company of Maryland,Inc., SouthernSeas Fishing Corp.,CrossWind Fishing Corp.,High Tide Fishing Corp.,Gulf Stream FishingCorp.,Seaside Fishing Corp.,WildWaves, Inc.,Alewise,Inc.,Ocean Spray Fishing Corp.; (4)JointEmployers at the Port of Moss Point,Mississippi,including,FishMeal Company ofMoss Point,Mississippi,White Sand FishingCorp., Sandy Bottom, Inc., West Wind FishingCorp.,Deep Water Fishing Corp., NortheasternFishing Corp.,NorthWind Fishing Corp., SouthWind Fishing Corp.,EastWind Fishing Corp.; (5)JointEmployers at the Port of Sabine Pass,Texas, including,TexasMenhadenCompany,Bonita Fishing Corp.,Catfish,Inc., Grayling, Inc.,Piranha, Inc.,Marlin,Inc., Sculpin, Inc., Remora,Inc., Turbot,Inc., Skate Fishing Corp.,Sea CoastFishing Corp.andAmalgamated Meat Cutters andButcherWorkmen of North America,AFL-CIO,Petitioner.Case 15-RC-3967April 23, 1969DECISION AND DIRECTION OFELECTIONSBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before James M. Pratt, a HearingOfficer of the National Labor Relations Board.Following the close of the hearing the RegionalDirector for Region 15 issued an Order transferringthe case to the Board for decision. Thereafter, theEmployers' filed a brief with the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, including thebrief filed by the Employers, the Board finds:1.The Employers are engaged in commercewithin the meaning of the Act, and it will effectuatethe policies of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employers.3.Questions affecting commerce exist concerningtherepresentationof certain employees of theEmployers within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.SeaCoast Products, Inc.;GulfMenhadenCompany; Fish Meal Company of Maryland, Inc.;FishMeal Company of Moss Point, Mississippi,and Texas Menhaden Company are fish processingcompanies located, respectively, at the Gulf Coastports of Abbeville, Cameron, and Morgan City,Louisiana;Moss Point,Mississippi,and SabinePass, Texas. At each of the named ports there arealso located a number of fishing companies, hereincalledtheJointEmployers,whose catch ofmenhaden is sold to the processing companies forthe production of oil and high protein solids. TheJoint Employers, whose sea-going employees are theobject of the instant petition, operate owned orleased fishing boats, usually of a size in excess of300 tons, during a season which generally extendsfrom late April to late October of each year.' Theboats are directed to specific fishing grounds byaerialspotters,andtheactualfishingisaccomplished through the use of nets put out by twopurse boats dispatched from each fishing boat. Inaddition to a number of fishermen and a cook, eachfishing boat is crewed by a captain, first mate, chiefengineer, and pilot.Most of the fishing boats alsohave a second engineer, some have a second pilot,and a limited number have a second mate. Allseagoing personnel are compensated on the basis ofshares of the catch.The parties have stipulated, and we find, that 5separate units composed of all seagoing employeesof the Joint Employers engaged in the menhadenfishing industry operating out of the Gulf Coastports of Abbeville, Cameron, and Morgan City,Louisiana;Moss Point,Mississippi,and SabinePass, Texas, are units appropriate for the purposesof collective bargaining.We further find, in accordwith the stipulation of the parties, that each unitshould exclude all other employees, captains, guards,and supervisors, as defined in the Act.The names of the Employers appearing in the caption herein appear asamended at the hearing and in accordance with the stipulation of theparties to the appropriateness of five separate bargaining units, eachcomposed of the employees of Joint Employers operating out of theirrespective Gulf Coast ports The Employers were identified in the petitionand other formal papers by the single name of Smith Research andDevelopment Co , Inc'The recordreveals that not allof the fishingcompanies operate duringevery season`The Petitionercontends, and the Joint Employers concede, that secondmates, a classification seldom employed on the fishingboats, should beincldded in the bargaining units in accordance with the pasthistory ofbargaining In the absenceof anyevidence that individuals employed assecond mates possess or exercisesupervisory authority,we shall,as agreedby theparties, include them in the units175NLRB No. 84 JOINT EMPLOYERS AT THE PORT5035.Notwithstanding their stipulation to the unitsfound appropriate above, the parties are in disputeconcerning the unit placement and eligibility of firstmates, chief engineers, and pilots assigned to eachfishing boat, and the second engineers, and secondpilots.As to all the foregoing classifications, exceptthatof second engineer, the Joint Employers,contrary to the Petitioner, contend that individualsin these positions possess and exercise supervisoryauthority, and that by reason of different levels ofcompensation, employment benefits and workingconditionsthefirstmates,chiefand secondengineers, and pilots and second pilots enjoy little orno community of interest with employees in thebargaining units.BargaininghistoryThe record reveals that beginning in 1964 consentelections were conducted as a result of which Local300ofthePetitionerwascertifiedasthecollective-bargainingrepresentative in single-boatunits at the ports of Morgan City and Cameron,Louisiana;Moss Point,Mississippi,and SabinePass, Texas. Collective-bargaining agreements werenegotiated in subsequent years, the last of whichexpired in 1967. In addition, at the port ofAbbeville, Louisiana, certain single boat units wererepresented by the Petitioner through the end of the1968 season. In all instances the single-boat unitsincluded fisherman, cooks, and such second matesaswere employed, but excluded captains, firstmates, pilots, and chief and second engineers.The first matesequipment. The chiefengineers'work in conjunctionwith these responsibilities is carried out in areasgenerally apart from those occupied by the rest ofthe crew. The chief engineers have authority, whichthey have exercised, to hire, responsibly direct, anddischarge the secondengineers.The latter authority,albeit limited to only one individual, is sufficient toconstitute the chief engineers as supervisors withinthemeaning of the Act.' We shall, accordingly,exclude the chief engineers from the bargainingunits.The second engineersThe secondengineersare also accorded status asofficersof the fishing boats, and they occupysleeping and eating quarters separate from othermembers of the crew. The second engineers arecompensated at rates 1 1/2 to 2 times thoseaccordedthefisherman.Liketheirseniorcounterparts . the second engineers are concernedwith the proper functioning of the fishing boats andgenerally work in areas separate from those utilizedby other members of the crew. The second engineersarehiredand supervised directly by the chiefengineers, and in some instances they are licensed.On the basis of foregoing, and all the pertinentevidence in the record, we find, in accord with thepast history of bargaining, that the second engineersshould be excluded from the bargaining units ongrounds that their employment interests andworking conditions are more clearly aligned with thechief engineers and other officers. The secondengineersare,therefore,excludedfromthebargaining units.The parties stipulated during the course of thehearing that all first mates have authority to hireemployees on the fishing boats to which they areassigned.The evidence reveals that in someinstances the authority of the first mates includesthe right to hire the entire fishing boat crew. Thepossession and exercise of authority to hire clearlyrequiresthefindingthatthefirstmates aresupervisors, and, accordingly, the first mates areexcluded from the units.The chiefengineersThe chiefengineer,like the other classificationsthe Joint Employers would exclude from the units, isclassed as an officer. On most fishing boats the chiefengineersand other officers eat and sleep in quartersapart from other members of the crew, and they arecompensated at rates substantiallyin excessof thoseaccordedfishermen.The chief engineers areresponsible for themechanical operations of thefishing boats,including main engines,the engines ofthe purse boats, and the refrigeration and pumpingThe pilotsThe pilots, who also have status as officers of thefishing boats, are in complete control of the largervessel and those crew members who remain aboardwhile the purse boats, under the direction of thecaptain and the first mate, are actuallyengaged infishing operations. In the absence of the captain foran entiretrip,thepilotand firstmate sharecommand of the vessel. On some fishing boats thecaptains accord authority to their pilots to hire anddischarge second pilots.. The pilots share quarters onmost boats with other officers, they are usuallylicensed by the Coast Guard, their compensation ismore than twice that received by employees in thebargaining unit,and they are compensated by ayear-end bonus higher than that of the fishermen.We find that in view of their duties andresponsibilities for the operation of the fishing boatsin the absence of the captains, and because theirinterestsaremore clearlyalignedwith the otherofficers excluded from the unit, all pilots should beexcluded from thebargaining units.'No party tothis proceeding has raised a contract bar issue.'Midwest TowingCo., Inc., 151 NLRB 658. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe second pilotsWith respect to the status of the second pilots, therecord is limited both as to their numbers and theirduties,functions,and responsibilities.While thesecond pilots appear generally to possess no directsupervisory authority over crew members, the recordisnot clear as to when or under what conditionsthey substitute for the pilot, or engage in fishingoperations.Similarly,thequartersandmessfacilitiesoccupied by the second pilots appear tovary from boat to boat. Although the second pilotshave been included in the single-boat bargainingunitspreviously represented by the Petitioner, wefind that the record herein is insufficient to allowany finding to be made concerning their status.Accordingly, we shall direct that the second pilotsbe permitted to vote subject to challenge.On the basis of the foregoing, we find that thefollowing5separateunitsconstituteunitsappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All sea-going employees of the Joint Employers,consisting of Sea Coast Products, Inc.; Sea CoastI,Inc.; Sea Coast II, Inc.; Sea Coast III, Inc.; SeaCoast IV, Inc.; Sea Coast V, Inc. and Sea CoastVI, Inc. engaged in fishing operations out of thePort of Abbeville, Louisiana, including secondmates; but excluding all employees engaged inon-shore employment, captains, first mates, chiefandsecondengineers,pilots,guardsandsupervisors as defined in the Act.All sea-going employees of the Joint Employers,consisting of Gulf Menhaden Company; Dogfish,Inc.;DolphinFishingCorp.;Whitefish, Inc.;Angelfish, Inc.; Porpoise Fishing Corp.; Sunfish,Inc.;Mako Fishing Corp.; and Halibut, Inc.engaged in fishing operations out of the Port ofCameron, Louisiana, including second mates; butexcludingall.employees engaged in on-shoreemployment, captains, firstmates,chiefandsecond engineers, pilots, guards and supervisors asdefined in. the Act.All sea-going employees of the Joint Employers,consisting of FishMeal Company of Maryland,Inc.;Southern Seas Fishing Corp.; Cross WindFishing Corp.;High Tide Fishing Corp:; GulfStream Fishing Corp.; Seaside Fishing Corp.; WildWaves, Inc.;Alewise, Inc. and Ocean SprayFishing Corp.; engaged in fishing operations out ofthe Port of Morgan City, Louisiana, includingsecondmates;butexcludingallemployeesengaged in on-shore employment, captains, firstmates, chief and second engineers, pilots, guardsand supervisors as defined in the Act.All sea-going employees of the Joint Employers,consisting of Fish Meal Company of Moss Point,Mississippi;White Sand Fishing Corp.; SandyBottom, Inc.;WestWind Fishing Corp; DeepWater Fishing Corp.; Northeastern Fishing Corp.;NorthWind Fishing Corp.; South Wind FishingCorp. and East Wind Fishing Corp. engaged infishing operations out of the Port of Moss Point,Mississippi, including second mates; but excludingallemployeesengaged inon-shore employment,captains, first mates, chief and second engineers,pilots,guards and supervisors as defined in theAct.All sea-going employees of the Joint Employers,consisting of Texas Menhaden Company; BonitaFishingCorp.;Catfish,Inc.;Grayling, Inc.;Piranha, Inc;Marlin, Inc.; Sculpin, Inc.; Remora,Inc.;Turbot, Inc.; Skate Fishing Corp. and SeaCoast Fishing Corp. engaged in fishing operationsout of the Port of Sabine Pass, Texas,includingsecondmates,butexcludingallemployeesengaged in on-shore employment, captains firstmates, chief and secondengineers,pilots, guardsand supervisors as defined in the Act.[DirectionofElectionsomittedfrompublication.]The Employers employ employees,in the units found herein to beappropriate,on a seasonal basis only. The season runs each year from lateApril to late October, the peak of employment being first reached aboutthe Ist of May.In addition, these employees spend much of their timeduring the season out at sea.Accordingly,we have left it to the RegionalDirector to determine the dates on which the elections are to be held.'Election eligibility lists, containing the names and addresses of all theeligible voters, must be filed by the Employers with the Regional Directorfor Region 15 within 7 days after the date of issuance of the Notice ofElections by the Regional Director.The Regional Director shall makethese lists available to all the parties to the elections.No extension of timeto file these lists shall be granted by the Regional Director except inextraordinary circumstances. Failure to comply with this requirement shallbe grounds for setting aside the elections whenever proper objections arefiled.Excelsior Underwear Inc..156 NLRB 1236.